— Judgment, Supreme Court, New York County (Albert P. Williams, J.), rendered May 14, 1990, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 4 to 8 years, unanimously affirmed.
The testimony elicited by the People concerning the inability of the witnesses to identify defendant at trial substantially complied with CPL 60.25 (1) (a) (iii), and the inferential testimony of the officers, as noted by defendant, irresistibly leads to the conclusion that a prior identification was made. The challenged testimony, therefore, was properly admitted as evidence in chief. Concur — Wallach, J. P., Kupferman, Kassal and Rubin, JJ.